DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 29, 2022 has been entered. 
Status of Claims
2.	Claims 1-5 and 7-18 are pending. Claims 1, 11, and 12 are in independent forms. Claims 1-5 and 10-12 has been amended. Claim 6 has been canceled. 
Response to Arguments
3.	Applicant's arguments filed 14 April 2022 have been fully considered however they are moot due to new grounds of rejection below initiated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. US Patent Application Publication No. 2007/0008572 (hereinafter Morikawa)in view of Do et al. US Patent Application Publication No. 2018/0084537 (hereinafter Do).
Regarding claim 1, Morikawa discloses an information processing system (Fig. 1, file sharing system 100) comprising: 
“a first device” (Fig. 1, first image forming apparatus 110-1);
“a second device” (Fig. 1, second image forming apparatus 110-2); and 
  determines, whether or not transmission of the data is permitted based on (i) the area security class and (ii) a data security class of the data, and outputs a determined result to the first device” (see Morikawa pars. 0014-0019, an information adding unit configured to add image attribute information to image data and form attribute information added image data when addition of the image attribute information to the image data is executed, and a treatment permission/non-permission determining unit configured to determine whether treatment of the attribute information added image data between the first image forming apparatus and another device connected to the network is permitted or not depending on whether the image data is the attribute information added image data or not. wherein the treatment permission/non-permission determining unit determines whether the treatment is permitted or not depending on the classification, a device discriminating unit configured to determine whether the other device is a second image forming apparatus or not and determine whether a printer which can print the image attribute information is provided in the second image forming apparatus or not when the other device is the second image forming apparatus, and determine whether the treatment is permitted or not depending on the presence or absence of the printer);
Morikawa does not explicitly discloses a controller that, prior to transmission of data from the first device to the second device, receives device attributes of the second device from the first device, the device attributes including at least (i) a type of the second device and (ii) position information indicating a physical position of the second device; determines an area security class using at least (i) the type of the second device and (ii) the position information of the device attributes.
However, in analogues art, Do discloses a controller that, prior to transmission of data from the first device to the second device, receives device attributes of the second device from the first device, the device attributes including at least (i) a type of the second device and (ii) position information indicating a physical position of the second device (see Do par. 0021, a device may broadcast attributes of itself such as the type of device that it is (e.g., a mobile phone, a television, a refrigerator, etc.), the name of the device, whether the device is static (at least expectedly) or mobile (at least expectedly), the position of the device, etc. The device may provide one or more privacy indications associated with one or more respective attributes. A privacy indication may indicate, for example, whether a device receiving the broadcast of the attributes is permitted to forward or otherwise send or re-transmit an indication of the attribute. As another example, a privacy indication may indicate whether a device is discoverable, e.g., whether a location of the device is allowed to be reported, or whether one or more other devices are authorized to determine the location of the device); determines an area security class using at least (i) the type of the second device and (ii) the position information of the device attributes (see Do pars. 0048-0051, The processor 80 may determine which of the geographic locations (e.g., regions, coordinates, etc.) in the map corresponds to the location of the device 70. The processor 80 may be configured to determine the POI name based on the determined geographic location (e.g., using a look-up table of regions and POI names, or a look-up table of coordinate ranges and POI names). The processor 80 may be configured to store (e.g., initially write, or update) the POI name associated with the geographic location that corresponds to the location of the device 70, e.g., in the table 110 in the memory 82, as an indication of the location of the device 70.. the processor 80 may generate and maintain an attribute table 150 including indications of attributes 152, values 154 of the attributes 152, and public/private status 156 indicative of whether the corresponding attribute 152 is public or private. In the example shown in FIG. 5, the attribute table 150 includes attributes 152 of a device type 158, a device name/ID 160, a mobility 162, a first position 164, and a first position uncertainty 166).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Do into the system of Morikawa in order to include a communicating device attributes between devices in wireless communication networks. For example, a device may broadcast attributes of itself such as the type of device that it is (e.g., a mobile phone, a television, a refrigerator, etc.), the name of the device, whether the device is static (at least expectedly) or mobile (at least expectedly), the position of the device, (see Do par. 0021). 

Regarding claim 7, Morikawa in view of Do discloses the information processing system according to claim 1, 
Do (see Do Fig. 4, par. 0031, the attribute table 110 includes attributes of a device type 118, a device name/ID 120, a mobility 122, a first position 124, a first position uncertainty 126 (Pos Unc), a second position 128, a second position uncertainty 130, and a second angle of arrival 132. The second angle of arrival 132 is called the second, even though there is no first, angle of arrival in this example because the second angle of arrival 132 corresponds to the second position 128. In this example, the values 114 of the device type 118, the device name/ID 120, and the mobility 122 are “refrigerator,” “frigid,” and “stationary,” respectively).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Do into the system of Morikawa in order to include a communicating device attributes between devices in wireless communication networks. For example, a device may broadcast attributes of itself such as the type of device that it is (e.g., a mobile phone, a television, a refrigerator, etc.), the name of the device, whether the device is static (at least expectedly) or mobile (at least expectedly), the position of the device, (see Do par. 0021). 

Regarding claim 9, Morikawa in view of Do discloses the information processing system according to claim 1, 
Morikawa further discloses wherein: the second device is a printer; and the data is image data to be processed by the printer (see Morikawa par. 0029, when the other device connected to the network is the second image forming apparatus and it has a printer which can print the image attribute information, it is so constituted that the attribute information added image data can be transferred and the like).

Regarding claim 10, Morikawa in view of Do discloses the information processing system according to claim 9, 
Morikawa further discloses wherein the controller determines whether the transmission of the image data is permitted on a page by page basis and outputs the determined result (see Morikawa par. 0056. The printer 114 prints an image of the image data 1801 read by the scanner 113, an image of image data transmitted from the personal computer 131, and an image of FAX data transmitted from the FAX terminal 132, on a recording sheet such as a sheet or a film. The paper feeding unit 118 is provided at a lower part of the body of the image forming apparatus 110 and used to supply the recording sheet suitable for the image to be printed to the printer 114. The recording sheet, that is, the printed material on which the image is printed by the printer 114 is discharged to the tray 119).

Regarding claim 11, Morikawa discloses an information processing apparatus comprising: 
“an input unit that accepts an instruction to transmit data” (see Morikawa par. 0051-0052, The operation unit 111 comprises a plurality of keys to input a numeral, a character, a symbol, and the like, a sensor to recognize a pressed key, and a transmission circuit to transmit a signal showing the recognized symbol to the CPU 120); and 
determines whether or not transmission of the data is permitted by comparing (i) the area security class and (ii)  a data security class of the data” (see Morikawa pars. 0103-0104 0014-0019, an information adding unit configured to add image attribute information to image data and form attribute information added image data when addition of the image attribute information to the image data is executed, and a treatment permission/non-permission determining unit configured to determine whether treatment of the attribute information added image data between the first image forming apparatus and another device connected to the network is permitted or not depending on whether the image data is the attribute information added image data or not. wherein the treatment permission/non-permission determining unit determines whether the treatment is permitted or not depending on the classification, a device discriminating unit configured to determine whether the other device is a second image forming apparatus or not and determine whether a printer which can print the image attribute information is provided in the second image forming apparatus or not when the other device is the second image forming apparatus, and determine whether the treatment is permitted or not depending on the presence or absence of the printer);
Morikawa does not explicitly discloses a controller that, prior to transmission of the data, receives  device attributes of a transmission destination of the data, the device attributes including at least (i) a type of the transmission destination and (ii) position information indicating a physical position of the transmission destination;  determines an area security class using at least (i) the type of the transmission destination and  (ii) the position information of the device attributes.
However, in analogues art, Do discloses a controller that, prior to transmission of the data, receives  device attributes of a transmission destination of the data, the device attributes including at least (i) a type of the transmission destination and (ii) position information indicating a physical position of the transmission destination (see Do par. 0021, a device may broadcast attributes of itself such as the type of device that it is (e.g., a mobile phone, a television, a refrigerator, etc.), the name of the device, whether the device is static (at least expectedly) or mobile (at least expectedly), the position of the device, etc. The device may provide one or more privacy indications associated with one or more respective attributes. A privacy indication may indicate, for example, whether a device receiving the broadcast of the attributes is permitted to forward or otherwise send or re-transmit an indication of the attribute. As another example, a privacy indication may indicate whether a device is discoverable, e.g., whether a location of the device is allowed to be reported, or whether one or more other devices are authorized to determine the location of the device); determines an area security class using at least (i) the type of the transmission destination and  (ii) the position information of the device attributes (see Do pars. 0048-0051, The processor 80 may determine which of the geographic locations (e.g., regions, coordinates, etc.) in the map corresponds to the location of the device 70. The processor 80 may be configured to determine the POI name based on the determined geographic location (e.g., using a look-up table of regions and POI names, or a look-up table of coordinate ranges and POI names). The processor 80 may be configured to store (e.g., initially write, or update) the POI name associated with the geographic location that corresponds to the location of the device 70, e.g., in the table 110 in the memory 82, as an indication of the location of the device 70.. the processor 80 may generate and maintain an attribute table 150 including indications of attributes 152, values 154 of the attributes 152, and public/private status 156 indicative of whether the corresponding attribute 152 is public or private. In the example shown in FIG. 5, the attribute table 150 includes attributes 152 of a device type 158, a device name/ID 160, a mobility 162, a first position 164, and a first position uncertainty 166).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Do into the system of Morikawa in order to include a communicating device attributes between devices in wireless communication networks. For example, a device may broadcast attributes of itself such as the type of device that it is (e.g., a mobile phone, a television, a refrigerator, etc.), the name of the device, whether the device is static (at least expectedly) or mobile (at least expectedly), the position of the device, (see Do par. 0021). 

Regarding claim 12, Morikawa discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
“accepting an instruction to transmit data” (see Morikawa par. 0051-0052, The operation unit 111 comprises a plurality of keys to input a numeral, a character, a symbol, and the like, a sensor to recognize a pressed key, and a transmission circuit to transmit a signal showing the recognized symbol to the CPU 120); 
determining a data security class of the data (see Morikawa par. 0087, it can be determined whether the files can be browsed from the other devices or not only by classifying the general document 183 and the anti-counterfeit added document 182. Therefore, security regarding the treatment of the file 6 can be easily improved without damaging operability); and 
determining whether or not transmission of the data is permitted by comparing the area security class and the data security class and outputting a determined result (see Morikawa pars. 0103-0104 0014-0019, an information adding unit configured to add image attribute information to image data and form attribute information added image data when addition of the image attribute information to the image data is executed, and a treatment permission/non-permission determining unit configured to determine whether treatment of the attribute information added image data between the first image forming apparatus and another device connected to the network is permitted or not depending on whether the image data is the attribute information added image data or not. wherein the treatment permission/non-permission determining unit determines whether the treatment is permitted or not depending on the classification, a device discriminating unit configured to determine whether the other device is a second image forming apparatus or not and determine whether a printer which can print the image attribute information is provided in the second image forming apparatus or not when the other device is the second image forming apparatus, and determine whether the treatment is permitted or not depending on the presence or absence of the printer);
Morikawa does not explicitly discloses prior to transmitting the data,  receiving device attributes of a transmission destination of the data,  the device attributes include at least (i) a device type transmission destination and (ii) position information indicating a physical position of the transmission destination; determining an area security class of the transmission destination of the data using at least (i)  the device type of the transmission  destination and (ii) the position information of the device attributes. 
However, in analogues art, Do discloses prior to transmitting the data,  receiving device attributes of a transmission destination of the data,  the device attributes include at least (i) a device type transmission destination and (ii) position information indicating a physical position of the transmission destination (see Do par. 0021, a device may broadcast attributes of itself such as the type of device that it is (e.g., a mobile phone, a television, a refrigerator, etc.), the name of the device, whether the device is static (at least expectedly) or mobile (at least expectedly), the position of the device, etc. The device may provide one or more privacy indications associated with one or more respective attributes. A privacy indication may indicate, for example, whether a device receiving the broadcast of the attributes is permitted to forward or otherwise send or re-transmit an indication of the attribute. As another example, a privacy indication may indicate whether a device is discoverable, e.g., whether a location of the device is allowed to be reported, or whether one or more other devices are authorized to determine the location of the device); determining an area security class of the transmission destination of the data using at least (i)  the device type of the transmission  destination and (ii) the position information of the device attributes (see Do pars. 0048-0051, The processor 80 may determine which of the geographic locations (e.g., regions, coordinates, etc.) in the map corresponds to the location of the device 70. The processor 80 may be configured to determine the POI name based on the determined geographic location (e.g., using a look-up table of regions and POI names, or a look-up table of coordinate ranges and POI names). The processor 80 may be configured to store (e.g., initially write, or update) the POI name associated with the geographic location that corresponds to the location of the device 70, e.g., in the table 110 in the memory 82, as an indication of the location of the device 70.. the processor 80 may generate and maintain an attribute table 150 including indications of attributes 152, values 154 of the attributes 152, and public/private status 156 indicative of whether the corresponding attribute 152 is public or private. In the example shown in FIG. 5, the attribute table 150 includes attributes 152 of a device type 158, a device name/ID 160, a mobility 162, a first position 164, and a first position uncertainty 166).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Do into the system of Morikawa in order to include a communicating device attributes between devices in wireless communication networks. For example, a device may broadcast attributes of itself such as the type of device that it is (e.g., a mobile phone, a television, a refrigerator, etc.), the name of the device, whether the device is static (at least expectedly) or mobile (at least expectedly), the position of the device, (see Do par. 0021). 


 Regarding claim 13, Morikawa in view of Do discloses the information processing system according to Claim 1, 
Morikawa further discloses wherein the area security class (i) indicates a degree of security of the second device and (ii) is associated with the device attributes of the second device, and the data security class indicates a degree of security of the data (see Morikawa pars. 0027-0029, the attribute information added image data is not transferred between the first image forming apparatus in which the attribute information added image data is stored and the other device in principle and only when specific condition is satisfied, the transference and the like is permitted. Thus security of the attribute information added image data stored in the image forming apparatus connected to the network can be easily ensured and the security of the attribute information added image data can be improved as compared with the conventional examples).

Regarding claim 14, Morikawa in view of Do discloses the information processing apparatus according to Claim 11, 
Morikawa further discloses wherein the area security class (i) indicates a degree of security of the transmission destination and (ii) is associated with the device attributes of the transmission destination, and the data security class indicates a degree of security of the data (see Morikawa pars. 0027-0029, the attribute information added image data is not transferred between the first image forming apparatus in which the attribute information added image data is stored and the other device in principle and only when specific condition is satisfied, the transference and the like is permitted. Thus security of the attribute information added image data stored in the image forming apparatus connected to the network can be easily ensured and the security of the attribute information added image data can be improved as compared with the conventional examples).

Regarding claim 15, Morikawa in view of Do discloses the non-transitory computer readable medium according to Claim 12,
Morikawa further discloses wherein the area security class (1) indicates a degree of security of the transmission destination and (ii) is associated with the device attributes of the transmission destination, and the data security class indicates a degree of security of the data (see Morikawa pars. 0027-0029, the attribute information added image data is not transferred between the first image forming apparatus in which the attribute information added image data is stored and the other device in principle and only when specific condition is satisfied, the transference and the like is permitted. Thus security of the attribute information added image data stored in the image forming apparatus connected to the network can be easily ensured and the security of the attribute information added image data can be improved as compared with the conventional examples).

Regarding claims 16-18, Morikawa in view of Do discloses  the information processing system according to Claim 1, the information processing apparatus according to Claim 11, the non-transitory computer readable medium according to Claim 12,
Do further discloses wherein the device attributes further include an identifier of the second device, and the controller determines the area security class after determining whether the identifier of the second device corresponds to a predetermined identifier (see Do Fig. 7, pars. 0054-0061, Referring also to FIG. 7, the controller 60 may store and maintain a device data history 210 in the memory 182. In this example, the device data history 210 is a table that includes a device name field 212, a device ID field, an attributes field 214, a neighbor list field 216, a communication history field 218, a location history field 220, a range history field 222, and an entity field 224).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Do into the system of Morikawa in order to include a communicating device attributes between devices in wireless communication networks. For example, a device may broadcast attributes of itself such as the type of device that it is (e.g., a mobile phone, a television, a refrigerator, etc.), the name of the device, whether the device is static (at least expectedly) or mobile (at least expectedly), the position of the device, (see Do par. 0021). 

6.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. US Patent Application Publication No. 2007/0008572 (hereinafter Morikawa) in view of Do et al. US Patent Application Publication No. 2018/0084537 (hereinafter Do) in further view of Lambert et al. US Patent Application Publication No. 2001/0007128 (hereinafter Lambert).
Regarding claim 2, Morikawa in view of Do discloses the information processing system according to claim 1, 
Morikawa in view of Do does not explicitly discloses wherein the controller outputs that transmission of the data is permitted when the data security class is lower than or equal to the area security class.
However, in analogues art, Lambert discloses wherein the controller outputs that transmission of the data is permitted when the data security class is lower than or equal to the area security class (see Lambert par. 0047, a threshold security level is defined and in which certain message queues having a security level below the threshold have their security attributes fully defined on the local data processing apparatus without reliance on retrieval of remotely-stored attributes for a specific communication session).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lambert into the system of Morikawa and Do in order to include a communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification (see Lambert par. 0016). 

Regarding claim 3, Morikawa in view of Do in further view of Lambert discloses the information processing system according to claim 2, 
Lambert further discloses wherein the controller outputs that transmission of the data is prohibited when the data security class exceeds the area security class (see Lambert par. 0047, Nevertheless, the invention is used to provide a mechanism for sending requests to a second data processing system to determine attributes for message queues having a security level above such a threshold).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lambert into the system of Morikawa and Do in order to include a communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification (see Lambert par. 0016). 

Regarding claim 4, Morikawa in view of Do in further view of Lambert discloses the information processing system according to claim 2, 
Lambert further discloses wherein the controller outputs device information based on which the data security class is lower than or equal to the area security class when the data security class exceeds the area security class (see Lambert par. 0047, a threshold security level is defined and in which certain message queues having a security level below the threshold have their security attributes fully defined on the local data processing apparatus without reliance on retrieval of remotely-stored attributes for a specific communication session. Nevertheless, the invention is used to provide a mechanism for sending requests to a second data processing system to determine attributes for message queues having a security level above such a threshold).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lambert into the system of Morikawa and Do in order to include a communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification (see Lambert par. 0016). 

Regarding claim 5, Morikawa in view of Do in further view of Lambert discloses the information processing system according to claim 2, 
Lambert further wherein, even when the data security class exceeds the area security class, the controller outputs that transmission of the data is permitted when urgency of the data is high (see Lambert par. 0016, the communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lambert into the system of Morikawa and Do in order to include a communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification (see Lambert par. 0016). 
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. US Patent Application Publication No. 2007/0008572 (hereinafter Morikawa) in view of Do et al. US Patent Application Publication No. 2018/0084537 (hereinafter Do) in further view of Spagnola US Patent Application Publication No. 2016/0335537 (hereinafter Spagnola).
Regarding claim 8, Morikawa in view of Do discloses the information processing system according to claim 1, 
Morikawa in view of Do does not explicitly discloses wherein the controller determines the data security class using a machine-learnt neural network.
However in analogues art, Spagnola discloses wherein the controller determines the data security class using a machine-learnt neural network (see Spagnola pars. 0057-0058, The neural network content distribution system 100 can be, for example, used for the management of a knowledge network, which knowledge network can contain one or several data objects that can be capable of machine learning to modify and/or update the interconnections between the one or several data objects).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Spagnola into the system of Morikawa and Do in order to include a machine learning system for generating a request for improvement of a data object in a neural network (see Spagnola par. 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436